DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/11/2020, in which claims 
1-14 are considered below.
                                                    Allowable Subject Matter
Claims 1-14 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Edward Ellis (Reg. No. 40,389).
The application has been amended as follows:  - Docket and Application Viewer 2.8.1.2
1. (Currently Amended) A kit 
said device 
- a first threaded element vibrate parallel to a first axis (B);
- a second threaded element 
- a plurality of threaded rollers 
wherein said rollers 
wherein said rollers 

said female screw 
said screw 

2. (Currently Amended) The kit according to claim 1, wherein 

3. (Currently Amended) The kit according to claim 1, wherein 

4. (Currently Amended) The kit according to claim 1, wherein 
in that said rollers 
in that said first threaded element and second threaded element 

5. (Currently Amended) The kit according to claim 4, further comprising 
- a constraint element 
- a bearing 

6. (Currently Amended) The kit according to claim 1, further comprising 

7. (Currently Amended) The kit according to claim 6, wherein 

8. (Currently Amended) The kit according to claim 1, further comprising 
said crown 

9.- (Currently Amended) A kit 
said device 
- a first threaded element 
- a second threaded element 
- a plurality of threaded rollers 
wherein said rollers 
wherein said rollers 

said crown 

10. (Currently Amended) The kit according to claim 1, further comprising 
wherein said support element 

11. (Currently Amended) A helicopter comprising:
- said fuselage 
- said rotor 
- a support casing 
- a plurality of connecting rods 

wherein said damping device 

12. (Currently Amended) The helicopter according to claim 11, wherein 

13. (Currently Amended) The helicopter according to claim 11, wherein 
wherein said at least one rod 

14. (Currently Amended) The helicopter according to claim 11, wherein 

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach the overall combination as claimed “A kit for a helicopter, said helicopter comprising a fuselage and a rotor; the kit comprising at least one device  adapted to dampen  wherein said rollers are rotatable about respective second axes (C) parallel to and separate from said first axis (B) with respect to said second threaded element; wherein said rollers  are also rotatable about said axis (B) with respect to said first threaded element and to said second threaded element; wherein said second threaded element  is a screw  screwed on said rollers and said first threaded element is a female screw screwed on said rollers; said female screw defining a second thread that is internal with respect to said first axis (B) and screwed on said rollers; said screw defining a third thread that is external with respect to said first axis (B) and screwed on said rollers.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours.6.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642